Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, 13, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slater (US 20170208380 A1).
Regarding claim 1, Slater discloses an audio enhanced hearing protection system to be worn by a user comprising: 
an ambient noise reduction assembly including at least a primary noise reduction unit (Slater, Fig. 4, item 400) and a secondary noise reduction unit (Slater, Fig. 4, item 430 , ear-bud); 
Spring 450 provides elastic (adjustable) attachment of the ear-bud 430 to the ear-cup 400”); 
an audio input assembly comprising at least one microphone manifold, said at least one microphone manifold housing at least one environmental microphone configured to receive environmental audio signals (Slater, Fig. 5, item 560); 
a digital signal processing assembly comprising a digital processor to transform said environmental audio signals (Slater, ¶ [0058]: “When the electronic component is a processor, the processor can be any type of processor, or microcontroller”, this includes DSP); and 
an audio output assembly comprising at least one speaker to transmit processed audio signals to the user (Slater, Fig. 5, item 510). 
Regarding claim 7, Slater discloses all the limitations of claim 1.
Slater discloses a system wherein said at least one 2Application No. 16/381,659 environmental microphone (Slater, Fig. 5, item 560) is oriented to face forward in the direction the user is looking. However, it would have been obvious to orient the microphone manifold in the direction the use is looking, determined on designer preferences, since applicant has not disclosed any unexpected benefits because of the use of such microphone with forward-orientation.
Regarding claim 9, Slater discloses all the limitations of claim 1.
 	Slater further discloses a system further comprising a pair of environmental microphones (Slater, Fig. 5, item 560; ¶ [0042]: “The ear-cup 500 includes the one or more microphones 560”).
Regarding claim 13, the combination of Slater discloses all the limitations of claim 1.
Slater further discloses a system wherein said digital processer is further configured to transform a raw audio signal into said processed audio signals (Slater, Fig. 10, items Processor; ¶  [0058]).
Regarding claim 16, Slater discloses all the limitations of claim 1.
Slater further discloses a system wherein said ambient noise reduction assembly is passive (Slater, ¶ [0006]: “the headphones, along with the ear-cup and the ear-bud, provide passive noise isolation”).  
Regarding claim 17, Slater discloses all the limitations of claim 1.
Slater further discloses a system wherein said ambient noise reduction assembly is active (Slater, ¶ [0006]: “include active noise cancellation”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-11, 18, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Slater (US 20170208380 A1), and further in view of Vosburgh (US 20050117771 A1).
Regarding claim 8, Slater discloses all the limitations of claim 7.
However, Slater fails to disclose a system wherein said microphone manifold is configured to at least partially mimic a human ear to mechanically filter said environmental audio signals. 
In an analogous field of endeavor, Vosburgh discloses  a system wherein said microphone manifold is configured to at least partially mimic a human ear to mechanically filter said environmental audio signals (Vosburgh, Fig. 2, items 120, 120a; col. 3, lines 65-67: “a pinna 120 includes a component having a filtering surface 120a that can resemble at least one anatomical feature of the outer human ear”).
	Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to combine Vosburgh with Slater to provide an approximation of free field hearing inside the hearing protection system.
Regarding claim 10, Slater discloses all the limitations of claim 9
However, Slater fails to disclose a system wherein said audio input assembly further comprises at least one microphone manifold.
In an analogous field of endeavor, Vosburgh discloses wherein each of said pair of environmental microphones is housed in a different corresponding microphone manifold (Vosburgh, Fig. 2, items 120, 120a, 122; col. 3, lines 60-63: “various numbers of microphones 122 ...can be used and various microphone placements can be utilized”)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Vosburgh with Slater to render a pinna replica which provides analog filtering on both ears.
Regarding claim 11, the combination of Slater and Vosburgh discloses all the limitations of claim 10.
Vosburgh further discloses a system wherein said pair of microphone manifolds are mounted to said ambient noise reduction assembly in a binaural configuration (Vosburgh, Fig. 1, items 120, 122; col. 3, lines 56-59: “second microphone and pinna may be provided on the side of the helmet opposite the pinna 120 and microphone 122).
Regarding claim 18, Slater discloses an audio enhanced hearing protection system to be worn by a user comprising: 
an ambient noise reduction assembly comprising a primary noise reduction unit and a secondary noise reduction unit interconnected to said primary noise reduction unit via an adjustable interconnect (Slater, Fig. 4, items 400, 430, 410 and 440); 
an audio input assembly comprising at least one microphone manifold, said at least one microphone manifold housing at least one environmental microphone and configured to receive environmental audio signals (Slater, Fig. 5, item 560);
a digital signal processing assembly (Slater, ¶ [0058]: “When the electronic component is a processor, the processor can be any type of processor, or microcontroller”, this includes DSP); and 
an audio output assembly comprising at least one speaker to transmit processed audio signals (Slater, Fig. 5, item 530).
However, Slater fails to disclose a microphone manifold, said at least one microphone manifold housing at least one environmental microphone oriented to face forward in the direction the user is looking.

Regarding claim 23, the combination of Slater and Vosburgh discloses all the limitations of claim 18.
Schlater further discloses a system wherein said ambient noise reduction assembly is passive (Slater, ¶ [0006]: “provide passive noise isolation”).
Regarding claim 24, the combination of Slater and Vosburgh discloses all the limitations of claim 18.
Slater further discloses a system wherein said ambient noise reduction assembly is active (Slater, ¶ [0006]: “include active noise cancellation”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Slater (US 20170208380 A1), in view of Vosburgh (US 20050117771 A1) and further in view of Baumhauser (US 5226076 A).
 Regarding claim 12, the combination of Slater and Vosburgh discloses all the limitations of claim 11.

In an analogous field of endeavor, Baumhauser discloses an audio input assembly provides a minimum of 20° in any direction relative to a user's head (Baumhauser, Fig. 1, col. 3, lines 52-55: “Pressure microphones are equally responsive to sounds coming from any direction and, therefore, their response patterns are omnidirectional’, meaning that the omnidirectional microphone provides a resolution corresponding to a solid angle of 4π steradians, which is a complete circle coverage (360°) in all directions exciding the minimum resolution of 20°).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Baumhauser to the combination of Slater and Vosburgh to provide a manifold assembly with an omnidirectional microphone for environmental detection.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Slater (US 20170208380 A1), in view of Vosburgh (US 20050117771 A1), and further in view of Park (US 20110007907 A1).
Regarding claim 14, the combination of Slater and Vosburgh discloses all the limitations of claim 13.
However, the combination of Slater and Vosburgh is not specific enough in regard to the raw audio signal that comprises said environmental audio signals.
a microphone arranged to capture a reference acoustic noise signal from the environment” ).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Park with Slater to provide an ambient microphone that generates electrical signal to an ANC device.
Regarding claim 15, the combination of Slater and Vosburgh discloses all the limitations of claim 1.
However, the combination of Slater and Vosburgh fails to teach system wherein said audio input assembly comprises a preamplifier.
In an analogous field of endeavor, Park discloses a system wherein said audio input assembly comprises a preamplifier (Park, ¶ [0152]: “microphone preamplifier).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Park with Slater to provide enough level for the further processing of microphone signal.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Slater (US 20170208380 A1), in view of Vosburgh (US 20050117771 A1) and further in view of Yuan (US 20180077482 A1).
Regarding claim 20, the combination of Slater and Vosburg discloses all the limitations of claim 18.

In an analogous field of endeavor, Yuan discloses a system wherein the ambient noise reduction assembly is configured to reduce ambient noise levels by at least 50 dB (Yuan, ¶ [0064]: “adjusts a noise reduction level... to filter out ambient sounds lower than 50 dB such that substantially all noise is completely filtered out.’’).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Yuan and Slater to provide a noise reduction headset setting method.
Regarding claim 21, the combination of Slater and Vosburg discloses all the limitations of claim 18.
However, the combination of Slater and Vosburg fails to disclose a system wherein said primary noise reduction unit is configured to reduce ambient noise levels by at least 30 decibels.
In an analogous field of endeavor, Yuan discloses a system wherein said primary noise reduction unit is configured to reduce ambient noise levels by at least 30 dB (Yuan, ¶ [0064]: “adjusts a noise reduction level... to filter out ambient sounds lower than 30 dB such that the user keeps safety in mind while enjoying a quiet environment”).
Regarding claim 22, the combination of Slater and Vosburg discloses all the limitations of claim 18.

In an analogous field of endeavor, Yuan discloses a system wherein said secondary noise reduction unit is configured to reduce ambient noise levels by at least 20 dB (Yuan, ¶ [0062]: “eight levels respectively correspond to causing the noise reduction headset to filter out sounds lower than 0 decibel (dB), 15 dB, 20 dB, 25 dB, 30 dB, 35 dB, 40 dB, 45 dB, and 50 dB )
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Yuan and Slater to provide a noise reduction headset setting method.

Allowable Subject Matter
Claim 26-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter of claims 26-31.
With respect to claim 31, Slater is the closest prior art to the applicant's invention, which teaches an audio hearing protection system to be worn by a user comprising: an ambient noise reduction assembly comprising a pair of primary noise reduction units connected to one another.
However, the prior art of record fails to disclose singly or in combination to render obvious a system which comprises an ambient noise reduction assembly comprising a 
Claims 28-30 are allowed because of their dependency of claim 31.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654